Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 1 of 31 PageID #: 2591



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

  ___________________________________
                                     )
  BINYAMIN I. EFREOM, et al.,        )
                                     )
            Plaintiffs,              )
                                     )
       v.                            )           C.A. No. WES 20-122
                                     )
  DANIEL J. MCKEE, in his capacity   )
  as Governor of Rhode Island,       )
  et al.,                            )
                                     )
            Defendants.              )
  ___________________________________)

                             MEMORANDUM AND ORDER

  WILLIAM E. SMITH, District Judge.

        49 members of the Employees’ Retirement System of the State

  of Rhode Island claim that reductions in their pension benefits

  are unconstitutional.      Defendants seek dismissal, arguing, inter

  alia, that the claims are barred by res judicata and the Rooker-

  Feldman doctrine.      For the reasons that follow, Defendants’ Motion

  to Dismiss, ECF No. 9, is GRANTED.

  I.    BACKGROUND 1

        The Employees’ Retirement System of the State of Rhode Island

  (“ERSRI”)    provides    retirement   benefits    to   various   state   and

  municipal employees in Rhode Island.          See Compl. ¶¶ 27, 29, 30,


        1For the purposes of this decision, the factual allegations
  in Plaintiffs’ Complaint are accepted as true.       See Shay v.
  Walters, 702 F.3d 76, 79 (1st Cir. 2012) (citation omitted).
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 2 of 31 PageID #: 2592



  ECF No. 1.       Employees make mandatory contributions and receive

  benefits after retirement.        See id. ¶¶ 29-31.           Prior to 2011,

  retirees received a yearly, three-percent, compounded cost-of-

  living adjustment (“COLA”).      Id. ¶ 32.         Plaintiffs allege that the

  State had promised to pay this COLA for the rest of their lives.

  Id. ¶ 32.

        In 2011, the Rhode Island General Assembly passed the Rhode

  Island Retirement Security Act (“RIRSA”).               Compl. ¶ 39.       RIRSA

  provided that, until ERSRI and other retirement funds reached

  eighty-percent funding (based on actuarial estimates of future

  revenue and liability), the fund would provide a COLA once every

  five years (instead of yearly).            Id. ¶ 44.     When eighty-percent

  funding    was   reached,   retirees       would    receive   a   yearly   non-

  compounded COLA, ranging between zero and four percent, applicable

  only to the first $25,000 2 of each retiree’s yearly benefit.               Id.

  ¶ 45; R.I. Gen. Laws § 36-10-35(g)(1).

        Several lawsuits were filed.          See R.I. Pub. Emples. Retiree

  Coal. v. Raimondo, No. PC 15-1468, 2015 WL 3648161, at *3-4 (R.I.

  Super. June 9, 2015) (“RIPERC II”) (describing various actions). 3


        2   That maximum amount was subject to small increases over
  time.     R.I. Gen. Laws Ann. § 36-10-35(g)(1).

        3The Court will use the names “RIPERC I”, “RIPERC II”, and
  “RIPERC III” to refer to the Superior Court’s decisions granting
  preliminary approval, final approval, and final judgment,
  respectively.   Those three decisions were all part of the same
  proceeding.
                                         2
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 3 of 31 PageID #: 2593



  One suit, the so-called Clifford case, was filed by a group that

  included all Plaintiffs here.          See Fourth Am. Compl. at 4-22,

  Clifford v. Raimondo, No. KC 14-0345, (R.I. Super. Jan. 14, 2015)

  (filed here as ECF No. 10-1). 4       These suits claimed that RIRSA’s

  COLA reductions violated the rights of ERSRI members under the

  Rhode Island Constitution.       See id. at 38-42; RIPERC II, 2015 WL

  3648161, at *3-4.        A global settlement agreement was reached

  between many parties in the various actions (but not Plaintiffs

  here), and a class action complaint was filed for settlement

  purposes.     See RIPERC II, 2015 WL 3648161, at *2. 5           The court

  certified the following class:

        All persons (and/or their beneficiaries) who, on or
        before July 1, 2015, are receiving benefits or are
        participating in the State Employees, Teachers, or
        Municipal Employees retirement systems administered by


        4See also Pls.’ Opp’n 2, ECF No. 18 (discussing the Clifford
  case and its various complaints); Pls.’ Sur-Reply 23, ECF No. 26
  (referencing the original Clifford complaint).

        5The Court may consider the state court decisions in the
  class action case. That class action is referenced and described
  in some detail in the Complaint, and purported deficiencies in
  that proceeding make up part of Plaintiffs’ claims. See Compl.
  ¶¶ 46-53; see also In re Colonial Mortg. Bankers Corp., 324 F.3d
  12, 16 (1st Cir. 2003) (looking to earlier proceeding for purposes
  of res judicata defense asserted in motion to dismiss where “the
  face of the complaint acknowledge[d] the existence of an earlier
  adversary proceeding”).   Moreover, the settlement agreement and
  the term sheet used to summarize it are referenced throughout the
  Complaint and Plaintiff’s briefing on the Motion to Dismiss.
  Compl. 38, 46, 48-53, 65, 68; Pls.’ Opp’n 5-13, 16 n.7, 18-19, 30,
  46-49; Pls.’ Sur-Reply 2-5, 13-15, 18. These documents are thus
  “incorporated by reference in [the Complaint.]” In re Colonial
  Mortg. Bankers Corp., 324 F.3d at 20.
                                       3
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 4 of 31 PageID #: 2594



        ERSRI and all future employees, excepting only those
        individuals who on July 1, 2015, are participating in a
        municipal retirement system administered by ERSRI for
        municipal police officers in any municipality and/or for
        fire personnel of the City of Cranston.

  R.I. Pub. Emples. Retiree Coal. v. Raimondo, No. PC 15-1468, 2015

  WL 1872189, at *2 (R.I. Super. April 16, 2015) (“RIPERC I”).           Every

  Plaintiff here was a member of that class.                See Compl. ¶ 1.

  Furthermore, because the class was certified pursuant to Rule

  23(b)(2)   of   the   Rhode   Island   Superior   Court   Rules   of   Civil

  Procedure, class members did not have the ability to opt out.

  RIPERC II, 2015 WL 3648161, at *14 (citing DeCesare v. Lincoln

  Benefit Life Co., 852 A.2d 474, 490 (R.I. 2004)).              A condition

  precedent of the agreement was the passage by the Rhode Island

  General Assembly of legislation set out in the agreement.                See

  Settlement Agreement 5, ECF No. 10-12, at 10.          The Superior Court

  summarized the legislation as follows:

        A one-time COLA payment of 2% applied to the first
        $25,000 of the pension benefit and that amount added to
        the base benefit will be paid to retirees (or their
        beneficiaries) who participate in a COLA program and who
        retired on or before June 30, 2012 as soon as
        administratively reasonable following the passage of the
        legislation based on the amount of benefit payable on
        the effective date of the legislation.

        For funds that are not already funded, the settlement
        shortens the time intervals between suspended COLA
        payments from once every five years to once every four
        years. The settlement also improves the COLA limitation
        for current retirees whose COLA is suspended. The
        settlement also requires a more favorable indexing of
        COLA Cap for all current and future retirees. The
        settlement also changes the COLA calculation to one more

                                         4
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 5 of 31 PageID #: 2595



        likely to produce a positive number and dictates that
        the COLA formula will be calculated annually, regardless
        of funding level, and when paid, the COLA will be
        compounded for all receiving a COLA.

        Current retirees (or their beneficiaries) who have or
        will have retired on or before June 30, 2015 will receive
        two payments: (1) a one-time $500.00 stipend (not added
        to the COLA base) within sixty days of the enactment of
        the legislation approving the terms of the settlement
        and (2) a one-time $500 stipend payable one year later.

        For State Workers, Teachers, and General MERS, the
        settlement (1) adds another calculation to reduce the
        minimum retirement age; (2) improves the available
        accrual rate for employees with twenty years or more of
        service as of June 30, 2012; (3) requires increased
        contributions   by   the   employer  to   the   Defined
        Contribution Plan for employees with ten or more years
        of service (but less than twenty) as of June 30, 2012;
        (4) waives the administration fee for any employees
        participating in the Defined Contribution Plan who make
        $35,000 or less; and (5) adds another calculation
        designed to limit the impact of the “anti-spiking” rule
        imposed by the RIRSA on part-time employees.

        For MERS Firefighters (excluding Cranston Firefighters),
        the settlement (1) lowers the age and service
        requirements for retirement; (2) increases the accrual
        rate for Firefighters who retire at age fifty-seven with
        thirty years of service.

        For   State  Correctional   Officers,  the   settlement
        increases the accrual rate for correctional officers
        with fewer than twenty-five years of service as of June
        30, 2012.

        The settlement       reduces    the   impact    of   an   early
        retirement.

        The settlement allows Municipalities to “re-amortize”;
        that is, partially refinance, to be able to pay for the
        increased cost of the settlement.

        Otherwise, the terms of the RIRSA remain the same.



                                       5
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 6 of 31 PageID #: 2596



  RIPERC I, 2015 WL 1872189, at *3-4.                The agreement also provided

  that “each of the Parties covenant and agree that from and after

  the   date    hereof   through     and    including     final    approval    of   the

  settlement     and     enactment    of     the     Legislation     and    entry    of

  judgment . . . [t]hey will not, directly or indirectly, propose,

  support,     encourage     or    advocate        for   any   legislative      action

  concerning or relating to retirement benefits other than the

  adoption of the Legislation.”            Settlement Agreement 6, ECF No. 10-

  12, at 11.

        The court held a five-day fairness hearing, during which many

  objections were presented.          RIPERC II, 2015 WL 3648161, at *8-13.

  Following the hearing, the court rejected various contentions that

  the settlement was procedurally or substantively deficient.                       Id.

  at *13-31.      The court approved the settlement, finding it to be

  “fair, adequate, and reasonable.” Id. at *31. Shortly thereafter,

  the   Rhode     Island    General        Assembly      passed    the     legislation

  contemplated by the settlement.               See R.I. Public Laws 2015, art.

  141, ch. 21.     The court then entered judgment, stating:

        This Judgment is final and shall be binding on all
        parties and all class members in the above-referenced
        class    action   case    for   settlement    purposes.
        Additionally, all class members are forever and
        completely barred from ever asserting any claims or
        causes of action that were alleged or brought or that
        could have been alleged or brought with respect to the
        various challenges to the Rhode Island pension statutes
        made and asserted in the above-captioned action and in
        each of the following matters, C.A. Nos. 10-2859, 12-
        3166, 12-3167, 12-3168, 12-3579, KC 14-0345, as the

                                            6
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 7 of 31 PageID #: 2597



        Court has previously found, determined and ruled that
        the terms and conditions of the Settlement Agreement, as
        now implemented and made effective by the Pension
        Legislation, are fair and reasonable.

  R.I. Pub. Emples. Retiree Coal. v. Raimondo, No. PC 15-1468, 2015

  WL 4501873, at *1 (R.I. Super. July 8, 2015) (“RIPERC III”).              On

  the same date, the court also entered the following judgment in

  the Clifford case: “The claims and defenses asserted herein having

  been foreclosed by the entry of Final Judgment entered in Rhode

  Island Public Employees’ Retiree Coalition, et al. v. Raimondo, et

  al., CA. No. PC 15-1468, the complaint, as amended, is dismissed

  with prejudice.”     Final J., Clifford v. Raimondo, No. KC 14-0345

  (R.I. Super. July 8, 2015) (filed here as ECF No. 10-9).            Certain

  class   members,    including   all   Plaintiffs    here,   appealed   both

  judgments to the Rhode Island Supreme Court.              See Clifford v.

  Raimondo, 184 A.3d 673 (R.I. 2018); Joint Notice of Appeal at 1-

  3, R.I. Pub. Emples. Retiree Coal. v. Raimondo, No. PC 15-1468

  (R.I. Super. July 27, 2015) (listing all Plaintiffs here) (filed

  here as ECF No. 10-111).        In a consolidated opinion, the court

  affirmed the judgments in all respects, determining that the judge

  “did not abuse her discretion in concluding that the settlement

  was fair, reasonable, and adequate.”          Clifford, 184 A.3d at 695

  (citation omitted).

        Two years later, Plaintiffs filed their Complaint in this

  Court, and Defendants responded with the instant Motion to Dismiss.


                                        7
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 8 of 31 PageID #: 2598



  II.   DISCUSSION

        Plaintiffs’ Complaint alleges violations of the following

  provisions of the United States Constitution:             the Due Process

  Clauses of the Fifth and Fourteenth Amendments (Count I), the

  Contract Clause of Article I, Section 10 (Count II), 6 the Takings

  Clause    of   the   Fifth   Amendment   (Count   III),   and   the   First

  Amendment’s guarantees of freedom of speech and the right to

  petition the government (Count V).         Count IV, which is untitled,

  does not assert a separate cause of action and instead provides

  additional arguments to support Counts I, II, and III. 7 Therefore,

  Count IV will not be considered separately from those Counts.




        6Count II states that it is brought pursuant to Article 5,
  Section 10, which does not exist.     See Compl. 14.    Plaintiffs
  clearly intended to refer to Article I, Section 10, as evidenced
  by the unattributed quotation from that section in paragraph 59 of
  the Complaint.

        7Count IV first alleges that “[t]he implementation against
  the interests of the Plaintiffs of this pension law is directly
  violative of the Plaintiffs’ rights and privileges under the United
  States Constitution.” Compl. ¶ 66. More specifically, the Count
  states that the 2015 law “constitutes a new law . . . and was not
  the subject of the [Clifford case] or the onset or litigation of
  [the class action], but was the means to implement the Settlement
  Agreement.” Compl. ¶ 65. This is Plaintiffs’ exact argument for
  why Counts I to IV are distinct from the claims that were settled
  in the earlier cases. See Pls.’ Opp’n 15-16. Second, the Count
  alleges that “Defendants have reasonable alternatives” to reducing
  Plaintiffs’ COLAs.    Compl. ¶ 67.    To support this contention,
  paragraph 67 of the Complaint cites U.S. Tr. Co. of New York v.
  New Jersey, 431 U.S. 1, 31-32 (1977), in which the Supreme Court
  held that statutes that reduced the bond obligations of New Jersey
  and New York violated the Contract Clause, in part because less
  drastic alternatives were available to the states. Again, this is
                                       8
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 9 of 31 PageID #: 2599



        First, Defendants argue that Counts I to IV are based on the

  same set of facts (concerning RIRSA’s reduction of COLAs) that

  were the subject of the state court class action, the Clifford

  action, and the Rhode Island Supreme Court decision, and are

  therefore barred by res judicata.             Mot. to Dismiss 18-29.     Second,

  Defendants contend that if the 2015 legislation is the basis for

  the lawsuit, Counts I to IV fail to allege an injury in fact

  because    that   legislation      did    not     reduce   Plaintiffs’   pension

  benefits.      Id.   at   29-34.         Third,    Defendants   maintain   that,

  accepting Plaintiffs’ dubious theory that the claims are based on

  the 2015 legislation (rather than RIRSA), all counts are barred by

  the Rooker-Feldman doctrine because they are an impermissible

  collateral attack on a final state court judgment.               Id. at 34-38.

  The Court agrees with Defendants in all three respects and will

  therefore not address their other arguments for dismissal.

        A.    Res Judicata

        Res judicata (i.e., claim preclusion) “is a valid defense to

  a later suit if (1) there is a final judgment on the merits of an

  earlier action, and (2) there is identity of the parties and (3)

  identity of the claims in both suits.”               Reppert v. Marvin Lumber

  and Cedar Co., 359 F.3d 53, 56 (1st Cir. 2004) (citation omitted).

  This affirmative defense may be asserted in a motion to dismiss



  simply an argument in support of another count, not a separate
  claim for relief.
                                            9
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 10 of 31 PageID #: 2600



   for failure to state claim.         In re Colonial Mortg. Bankers Corp.,

   324 F.3d 12, 16 (1st Cir. 2003) (citing Boateng v. InterAmerican

   Univ., Inc., 210 F.3d 56, 60 (1st Cir. 2000)).                      However, a

   defendant can prevail at this embryonic stage only if the facts

   supporting preclusion are “definitively ascertainable from the

   allegations of the complaint, the documents (if any) incorporated

   therein, matters of public record, and other matters of which the

   court may take judicial notice.”               In re Colonial Mortg. Bankers,

   324 F.3d at 16.         “[A] court ordinarily may treat documents from

   prior state court adjudications as public records.”                Boateng, 210

   F.3d at 60 (citing Henson v. CSC Credit Servs., 29 F.3d 280, 284

   (7th Cir. 1994)).          Moreover, the facts contained within these

   sources        “must      conclusively         establish     the    affirmative

   defense.”       In re Colonial Mortg. Bankers, 324 F.3d at 16 (citation

   omitted).

                  i.    Final Judgment on the Merits of an Earlier Action

        Class action settlement agreements may form the basis for

   preclusion.         Reppert, 359 F.3d at 56; see also Matsushita Elec.

   Indus. Co. v. Epstein, 516 U.S. 367, 379 (1996) (“There is of

   course    no    dispute    that   under    elementary      principles   of   prior

   adjudication a judgment in a properly entertained class action is

   binding on class members in any subsequent litigation.” (citation

   and quotations omitted)).          Here, the Rhode Island Superior Court

   entered judgment in the class action and the Clifford case. RIPERC

                                             10
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 11 of 31 PageID #: 2601



   III, 2015 WL 4501873, at *1; Final J., Clifford v. Raimondo, No.

   KC 14-0345 (R.I. Super. July 8, 2015).            The Rhode Island Supreme

   Court affirmed, and Plaintiffs did not petition the United States

   Supreme Court for a writ of certiorari.           See Clifford, 184 A.3d at

   695.   Thus, there was a final judgment on the merits.

          Plaintiffs seem to argue that the settlement proceedings

   violated procedural due process and that the terms of the agreement

   violated substantive due process, so the Superior Court erred in

   certifying the class and approving the agreement.               See Pls.’ Opp’n

   31, ECF No. 18 (“Whether looked at from a substantive or procedural

   due process posture it is the case, that the State Defendants have

   reasonable    alternatives   which   they       have    acknowledge   [sic]    in

   public for all the world to see and indeed endorse and fund.”).

   But the state courts’ decisions to approve the settlement are

   themselves protected by res judicata.                  See In re Diet Drugs

   (Phentermine/Fenfluramine/Dexfenfluramine) Products Liab. Litig.,

   431 F.3d 141, 146 (3d Cir. 2005) (“Once a court has decided that

   the due process protections did occur for a particular class member

   or group of class members, the issue may not be relitigated.”).

   The same is true for the certification of the class, which included

   Plaintiffs.     See Ticor Title Ins. Co. v. Brown, 511 U.S. 117, 121

   (1994) (“It was conclusively determined in the [prior] litigation

   that respondents’ class fit within Rules 23(b)(1)(A) and (b)(2);

   even   though   that   determination      may    have    been    wrong,   it   is

                                        11
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 12 of 31 PageID #: 2602



   conclusive upon these parties . . . .”); Juris v. Inamed Corp.,

   685 F.3d 1294, 1335 (11th Cir. 2012). 8             Therefore, Plaintiffs

   cannot escape preclusion by arguing that the settlement should not

   have been approved or that they should have been allowed to opt

   out. 9

            Nonetheless, Plaintiffs attempt to do exactly that, pointing

   repeatedly to Andrews v. Lombardi, 231 A.3d 1108 (R.I. 2020).            See

   Pls.’ Opp’n 11, 12 n.6, 22, 32-36, 42-43, 46, 51; Pls.’ Sur-Reply

   24-25, ECF No. 26.      In Andrews, Providence firefighters and police

   officers challenged a city ordinance that suspended their COLAs

   until the pension fund was seventy percent funded.             231 A.3d at

   1113.        At summary judgment and following a bench trial, the

   Superior       Court   decided     the    constitutional   claims   in   the

   defendants’ favor.       Id.     The Rhode Island Supreme Court disagreed

   on the merits of the claims brought pursuant to the Contract

   Clauses of the United States and Rhode Island Constitutions,

   holding that the Superior Court “erred in finding that the length




          For this reason, Plaintiffs’ reliance on Amchem Products,
            8

   Inc. v. Windsor, 521 U.S. 591, 625 (1997), in which the Supreme
   Court reversed a district court’s decision to certify a class, is
   misplaced. See Pls.’ Opp’n 28-29.

          Moreover, as discussed below, under the Rooker-Feldman
            9

   doctrine this Court lacks authority to evaluate the merits of those
   state court determinations.


                                            12
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 13 of 31 PageID #: 2603



   of time of the COLA suspension was reasonable and necessary to

   fulfill an important public purpose.”          Id. at 1126.

        Plaintiffs do not explain how Andrews is relevant to the

   instant questions of res judicata and the Rooker-Feldman doctrine.

   Instead, Plaintiffs simply argue that since the plaintiffs in

   Andrews won, and since there are factual similarities between this

   case and that one, Plaintiffs here should win too.          See Pls.’ Opp’n

   36 (“The Andrews Court found the contractual right was unfairly

   interfered with and remanded the case.         No less a result can occur

   here.”).    Indeed, were this Court evaluating the merits of the

   underlying constitutional claims, Andrews might assist Plaintiffs.

   But the Court cannot reach the merits without first dealing with

   the obstacles of the prior actions.

        From a related angle, Plaintiffs might be arguing that Andrews

   bolsters their underlying constitutional claims to such a degree

   that the settlement agreement, by providing piddling relief in

   response to RIRSA’s devastating cuts, could not have been fair or

   reasonable.     But,   as   explained,   the    fairness,     adequacy,   and

   reasonableness of the settlement are not for this Court to decide.

   Thus, Plaintiffs cannot sidestep res judicata by attacking the

   validity of the settlement.         The first requirement – a final

   judgment on the merits in a previous action – is met.




                                       13
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 14 of 31 PageID #: 2604



              ii.   Identity of the Parties

        The second requirement of res judicata is identicality of the

   parties.   All 49 Plaintiffs here, along with the three Defendants,

   were parties to the Clifford case that was consolidated with the

   class action.     Fourth Am. Compl. at 4-22, Clifford v. Raimondo,

   No. KC 14-0345, (R.I. Super. Jan. 14, 2015).           All 49 Plaintiffs

   were members of the class certified in the class action, see Compl.

   ¶ 1, and Defendants here were the defendants there.         See Compl. at

   ¶¶ 28-30, R.I. Pub. Emples. Retiree Coal. v. Raimondo, No. PC 15-

   1468 (R.I. Super. April 13, 2015) (filed here as ECF No. 10-10).

   All 49 Plaintiffs appealed the judgments in those cases to the

   Rhode Island Supreme Court.       See Joint Notice of Appeal at 1-3,

   R.I. Pub. Emples. Retiree Coal. v. Raimondo, No. PC 15-1468 (R.I.

   Super. July 27, 2015) (filed here as ECF No. 10-111).           Therefore,

   identicality of the parties is satisfied.

              iii. Identity of the Claims

        The third requirement is that the subject matter of the prior

   litigation and the current litigation be sufficiently similar.

   The level of similarity that is required comes from Rhode Island

   law because, “[u]nder federal law, a state court judgment receives

   the same preclusive effect as it would receive under the law of

   the state in which it was rendered.”         Dillon v. Select Portfolio

   Servicing, 630 F.3d 75, 80 (1st Cir. 2011) (citation omitted);

   accord Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75,

                                       14
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 15 of 31 PageID #: 2605



   81 (1984).      In Rhode Island, a final judgment extinguishes “all

   rights of the plaintiff to remedies against the defendant with

   respect to all or any part of the transaction, or series of

   connected transactions, out of which the action arose.”              Plunkett

   v. State, 869 A.2d 1185, 1188 (R.I. 2005) (quoting Restatement

   (Second) Judgments, § 24) (emphasis removed).           The definitions of

   “transaction” and “series” “are to be determined pragmatically,

   giving weight to such considerations as whether the facts are

   related in time, space, origin, or motivation, whether they form

   a convenient trial unit, and whether their treatment as a unit

   conforms to the parties’ expectations or business understanding or

   usage.” Id. at 1189 (quoting Restatement (Second) Judgments, § 24)

   (emphasis removed).

        In the Clifford case, which was consolidated into the class

   action,   the   plaintiffs   claimed     that   RIRSA   unlawfully    reduced

   retirees’ pension benefits by denying them yearly, compounded,

   three-percent COLAs.         See Fourth Am. Compl. at ¶¶ 631-644,

   Clifford v. Raimondo, No. KC 14-0345 (R.I. Super. Jan. 14, 2015).

   The plaintiffs argued, inter alia, that RIRSA violated the Contract

   Clause, Takings Clause, and due process provisions of the Rhode

   Island Constitution.      Id. ¶¶ 649-672.        Clearly, if Plaintiffs’

   claims here are based on the fact that RIRSA reduced their COLAs,

   their claims arose out of the same transaction as the claims in

   the prior action.

                                       15
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 16 of 31 PageID #: 2606



        In an attempt to escape the inevitable, Plaintiffs argue that

   their claims do not concern RIRSA, but rather the 2015 legislation

   spawned by the settlement agreement.        See, e.g., Compl. ¶¶ 22-26,

   65; Pls.’ Opp’n 1, 15-16.     However, Plaintiffs’ filings belie this

   contention.    The illusory nature of their reliance on the 2015

   legislation is well-summarized by the following passage from their

   Opposition:    “It is stark and unsupported assertion raised by the

   Defendant’s [sic] to assert that the 2015 [sic] provides greater

   benefits than those striped [sic] away including unspecified host

   of other retirement benefits.      The fact is that the small payments

   made as part of the settlement failed to remotely compensate for

   the losses they were and continue to suffer as a result.”             Pls.’

   Opp’n 10-11.    The same theory is articulated in Plaintiffs’ Sur-

   Reply:   “The concept that the 2015 law only resulted in improved

   benefits is not born out by any fair reading of the statute.            The

   statute fails to restore to the Plaintiffs the COLA in the same

   compounded manner upon which they based their decision to retire.”

   Pls.’ Sur-Reply 23.     In other words, RIRSA caused a constitutional

   harm by taking away Plaintiffs’ pension benefits, and because the

   2015 legislation restored their lost benefits only in small part,

   the 2015 legislation inflicted a second and separate injury to

   Plaintiffs.    But if the harmful attribute of the 2015 legislation

   is that it did not fix the injury caused by RIRSA, that is not a



                                       16
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 17 of 31 PageID #: 2607



   separate cause of action.      It is merely a reframing of Plaintiffs’

   RIRSA-based claims.

        A plethora of examples from the Complaint make clear that the

   injuries at issue were caused prior to the 2015 law.                See Compl.

   ¶ 1 (“The pension each Plaintiff was to receive in the time leading

   up to their decision to leave public service included a cost-of-

   living adjustment (“COLA”) of 3% . . . .”); id. ¶ 32 (“State law

   provided   and   the   State   promised     all   of   the    Plaintiffs,   upon

   retirement, a three-percent compounded cost-of-living retirement

   adjustment . . . .”); id. ¶ 36 (“The Defendants did not, upon or

   at any time prior to the Plaintiffs’ retirement, represent to the

   Plaintiffs that their respective Allowances and/or COLAs could or

   would ever be reduced, suspended or eliminated . . . .”); id. ¶ 37

   (“Defendants,    by    and   through   their      employees    and/or   agents,

   calculated the projected COLA-adjusted pension payments retirees

   could expect to receive as part of the retirement process.”); id.

   ¶ 42 (“The suspension of the Plaintiffs’ receipt of the COLAs,

   pursuant to RIRSA, has substantially diminished, and continues to

   substantially diminish, the amount of the Plaintiffs’ respective

   Allowances.”); id. ¶ 55 (“Each of the Plaintiffs entered into an

   agreement with the State with respect to the State’s provision of

   a mandatory, contributory and defined-benefit pension plan and/or

   benefits, including, without limitation, the Allowance and COLA,

   to each of the Plaintiffs, in exchange for Plaintiff’s respective

                                          17
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 18 of 31 PageID #: 2608



   performance of certain duties . . . .”); id. ¶ 56 (“The State

   breached     the     terms      and   conditions         of    the    Agreement,

   including . . . those terms and conditions requiring the provision

   of a . . . COLA . . . .”).

          Moreover,    the      remedy      sought     by   Plaintiffs      is     the

   reinstatement of the pension benefits and COLAs that were expected

   pre-RIRSA, along with compensatory damages for some or all of the

   years in which Plaintiffs have not received those full amounts.

   See Compl. 17 (praying that the Court “[d]eclare that Defendants’

   policies and practices implementing the legislation denying cost

   of living raises violates” due process, the Contract Clause, and

   the    Takings     Clause);     Compl.     18     (praying     that   the     Court

   “[t]emporarily, preliminarily and permanently enjoin Defendants

   from    implementing      the   legislation       identified    herein      denying

   Plaintiffs’ cost of living increases in their pensions and honor

   the commitments made to the Plaintiffs prior to their retirements”

   and that the Court “[a]ward Plaintiffs compensatory damages for

   all prior periods affected by the implementation of 2015 Public

   laws of Rhode Island 141, Article 21, as the same existed at the

   time of the Plaintiffs’ retirement”).                These passages indicate

   that RIRSA is the basis for this case.

          Plaintiffs thus try a slightly modified tack, arguing that

   the intervening event of the 2015 enactment was a rupture in the

   continuum of pension benefits and pension litigation such that

                                            18
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 19 of 31 PageID #: 2609



   their claims were somehow born anew.                 See Pls.’ Opp’n 15-22.       To

   support this contention, Plaintiffs rely on the Supreme Court’s

   decision in Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292

   (2016), as revised (June 27, 2016).                    The plaintiffs in Whole

   Woman’s     Health    had     previously       challenged      a   Texas   abortion

   restriction before the law went into effect.                    See 136 S. Ct. at

   2300.     They had lost because the Fifth Circuit determined that

   “[a]ll of the major Texas cities [would] continue to have multiple

   clinics where many physicians w[ould] have or obtain hospital

   admitting     privileges . . . .”              Id.     at   2306     (citation   and

   quotations       omitted)).     After     the    law    went    into   effect,   the

   plaintiffs sued once more, and the parties stipulated that the

   restrictions would lead to the closure of all but seven or eight

   clinics statewide.          Id. at 2316.        The Supreme Court noted that

   while the first action was a “facial challenge to the [law] prior

   to its enforcement - before many abortion clinics had closed and

   while it was still unclear how many clinics would be affected” -

   the     second     action     was   “an    as-applied          challenge   to    the

   requirement after its enforcement - and after a large number of

   clinics ha[d] in fact closed.”                 Id. at 2306.          Based on this

   intervening change in circumstances, the Court ruled that the

   second action was not barred by res judicata.                  Id.

         But while the constitutional claims in Whole Woman’s Health

   were strengthened by the change in the factual landscape, here,

                                             19
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 20 of 31 PageID #: 2610



   the   2015     legislation   amounted    to   a   partial   restoration   of

   Plaintiffs’ benefits, thus weakening Plaintiffs’ constitutional

   claims.      As such, Whole Woman’s Health gives no assistance to

   Plaintiffs. 10,11

         For the purposes of this Motion, the Court fully accepts

   Plaintiffs’ allegations that they were promised COLAs and that

   Defendants broke this promise. See Compl. ¶¶ 32, 42-43. Moreover,

   the Court does not doubt that the reduction in pension benefits

   has     significantly   impacted    Plaintiffs’      lives.     But   their

   opportunity to challenge the reduction in benefits caused by RIRSA

   “came and went” with the state court class action and subsequent

   appeal.      See Plunkett, 869 A.2d at 1189.       Plaintiffs’ attempt to

   rest their claims on the 2015 legislation is merely a sleight of

   hand.      Thus, Counts I to IV are barred by res judicata.




          In a similar, and equally futile argument, Plaintiffs seem
         10

   to say that the 2015 legislation did two things:       first, it
   repealed RIRSA, momentarily restoring the state of affairs prior
   to 2011, and second, it imposed new restrictions on pension
   benefits, thus robbing Plaintiffs of their briefly reincarnated
   COLAs.   See Pls.’ Sur-Reply 11 n.1.    Whether or not RIRSA was
   repealed from a technical perspective, from a practical
   perspective Plaintiffs received more money after the 2015
   legislation than they would have absent the legislation.

         11Plaintiffs also raise a rather inscrutable argument
   suggesting that a challenge based on RIRSA would be moot, and
   Plaintiffs must therefore be permitted to challenge the 2015
   legislation instead.   See Pls.’ Opp’n 30 (citing Gulf of Maine
   Fisherman’s All. v. Daley, 292 F.3d 84, 88 (1st Cir. 2002)). This
   argument lacks merit.
                                       20
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 21 of 31 PageID #: 2611



        B.      Injury in Fact

        Defendants     next   insist    that,     were   this    Court   to    accept

   Plaintiffs’ implausible theory that Counts I to IV are based on

   the 2015 legislation (and not RIRSA), those claims would fail to

   state an injury in fact.      See Mot. to Dismiss 29-34.          To establish

   standing under Article III, a plaintiff must plausibly plead an

   injury that is “both concrete and particularized and actual or

   imminent,    not   conjectural      or    hypothetical.”       Hochendoner     v.

   Genzyme Corp., 823 F.3d 724, 731 (1st Cir. 2016) (citations and

   quotations omitted).       Where injury in fact is lacking, there is no

   federal court jurisdiction.              Id. at 736.      In conducting this

   inquiry, the Court “takes all well-pleaded facts in the complaint

   as true and indulge[s] all reasonable inferences in [Plaintiffs’]

   favor to     determine     whether       [they]   plausibly     pleaded     facts

   necessary to demonstrate standing to bring the action.”                Dantzler,

   Inc. v. Empresas Berrios Inventory and Operations, Inc., 958 F.3d

   38, 46–47 (1st Cir. 2020) (quotations and citations omitted).

        RIRSA    reduced    Plaintiffs’       pension    benefits.       See   Compl.

   ¶¶ 39-45.    Despite the outcries of pension plan members, the class

   action settlement agreement and resulting legislation largely left

   those cuts in place.        However, the agreement led to a one-time,

   two-percent COLA, see R.I. Gen. Laws § 36-10-35(h)(1)(A), two 500-

   dollar payments to retirees, see id. § 36-10-35(i), and, for

   members of pension plans with less than eighty-percent funding,

                                            21
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 22 of 31 PageID #: 2612



   the provision of COLAs every fourth year instead of every fifth.

   See id. § 36-10-35(h)(3).        To Plaintiffs, these small benefits, in

   comparison to the significant cuts imposed by RIRSA, may have added

   insult to injury.        But the fact remains that the 2015 legislation

   gave them more money, not less.        Therefore, it is difficult to see

   how the law harmed them.

         Plaintiffs posit that they were injured because the term sheet

   provided to class members as an explanation of the then-unfinalized

   settlement agreement did not describe certain aspects of the

   agreement    that    gave    discretion     to   government     officials    in

   determining COLA percentages and setting funding policies (thus

   affecting when eighty-percent funding was achieved).               See Compl.

   ¶¶   38,   53;   Pls.’   Opp’n   47-48.     Plaintiffs    reason   that     this

   discretion allows the state to underfund ERSRI, thus delaying the

   provision of yearly COLAs.        See Sur-Reply 5.

         Specifically,      Plaintiffs    allege    that   three   details     were

   absent from the term sheet.           See Compl. ¶¶ 38, 53.        First, the

   term sheet stated that the COLA would be calculated based on a

   five-year average investment return of the pension fund but did

   not specify that the five-year average would be derived from the

   investment returns as determined by the retirement board.             Compare

   Outline of Terms for Settlement Agreement ¶ I(B)(4), ECF No. 10-

   12, at 73 (“COLA Formula [is] calculated using previous 5 year

   average”) with R.I. Gen. Laws § 36-10-35(h)(1)(B) (“The ‘five-year

                                          22
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 23 of 31 PageID #: 2613



   average investment return’ shall mean the average of the investment

   returns of the most recent five (5) plan years as determined by

   the retirement board.”).         Second, Plaintiffs complain that the

   definition of “Funded Ratio”, 12 which was made “subject to the

   ‘funding policy’ of the Retirement Board as defined in § 36-8-4,”

   was similarly not described in the term sheet. 13            See R.I. Gen.

   Laws § 36-8-1(11).       Importantly, these changes were included in

   the settlement agreement.      See Proposed Act 4, Ex. C to Settlement

   Agreement, ECF No. 10-12, at 81 (“‘Funded Ratio’ shall mean the

   ratio of the actuarial value of assets to the actuarial accrued

   liability consistent with the funding policy of the retirement

   board as defined in § 36-8-4.”); id. at 15, ECF No. 10-12, at 94

   (“The ‘Five-Year Average Investment Return’ shall mean the average

   of the investment returns of the most recent five (5) plan years

   as determined by the retirement board.”).

        Of course, a “term sheet”, designed to condense a lengthy

   settlement   agreement    into    an   easily   understood   format,   will




        12Plaintiffs use the term “Funded Rate”, see Compl. ¶¶ 21,
   53, but the correct term is “Funded Ratio”. See R.I. Gen. Laws
   § 36-8-1(11).

        13In their Opposition, Plaintiffs assert that this definition
   not only was absent from the term sheet, but was missing from the
   settlement agreement entirely. See Pls.’ Opp’n 19. This assertion
   is incorrect.     The definition did appear in the settlement
   agreement, identical to the text of the current law.      See R.I.
   Gen. Laws § 36-8-1(11); Proposed Act 4, Ex. C to Settlement
   Agreement, ECF No. 10-12, at 81.
                                          23
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 24 of 31 PageID #: 2614



   inevitably leave out various details of the full agreement.            That

   is the point.    But, even if Plaintiffs are right, and the missing

   details they highlight warranted inclusion in the term sheet, this

   flaw is relevant only to the Superior Court’s determination, as

   affirmed by the Rhode Island Supreme Court, that the settlement

   process did not violate the due process rights of the class

   members.   This Court cannot review those determinations.

        The third purported deficiency of the term sheet is that it

   did not state that the following language would be stricken from

   Rhode Island General Laws § 35-6-1:

        Upon issuance of the audited financial statement, the
        controller shall transfer all general revenues received
        in the completed fiscal year, net of transfer to state
        budget reserve and cash stabilization account as
        required by § 35-3-20, in excess of those estimates
        adopted for that year as contained in the final enacted
        budget to the employees’ retirement system of the State
        of Rhode Island as defined in § 36-8-2.

   See Compl. ¶ 38.      However, as Defendants point out, that change

   was not part of the settlement agreement and therefore would not

   have been included in the term sheet.       See Mot. to Dismiss 34 n.10.

   Nor was that deletion part of the legislation that resulted from

   the settlement – Rhode Island Public Laws chapter 141, article 21.

   Rather, it was part of Rhode Island Public Laws chapter 141,

   article 13, § 2.    Moreover, the Complaint makes no contention that




                                       24
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 25 of 31 PageID #: 2615



   the change to § 35-6-1 violated the terms of the settlement. 14

   Thus, § 35-6-1 provides no support to Plaintiffs’ arguments.

        More broadly, Plaintiffs bemoan the fact that the settlement

   agreement and implementing legislation gave discretion to the

   government regarding the degree to which money was channeled into

   the pension funds.        See Pls.’ Opp’n 19-22; Compl. ¶¶ 60-63.

   Plaintiffs argue persuasively that, because yearly COLAs will not

   occur until the pension plans achieve eighty-percent funding,

   Plaintiffs are unjustly subjected to the whims of those determining

   fiscal policy for the state. See Pls.’ Opp’n 22; Compl. ¶¶ 60-63.

   However, by criticizing this discretion, Plaintiffs are simply

   arguing that the settlement agreement was not fair.         As explained,

   this Court has no power to re-adjudicate the propriety of the

   settlement.

        Lastly, Plaintiffs offer an actuarial chart that allegedly

   shows that they have suffered monetary losses due to the 2015

   legislation.    See Pls.’ Opp’n 48 (citing Sherman Letter, ECF No.

   18-1).    This chart purports to calculate “the difference between

   what was paid to [a hypothetical average retiree] versus what would

   have been paid but for the curtailment of the pension payments

   under the Retirement Reform Legislation.”          Sherman Letter 1, ECF


        14In a sign that Plaintiffs may have recognized the deficiency
   of this argument, Plaintiffs’ briefing on the Motion to Dismiss
   contains no reference to § 35-6-1. See Pls.’ Opp’n; Pls.’ Sur-
   Reply.
                                       25
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 26 of 31 PageID #: 2616



   No. 18-1.     While the letter containing this chart does not define

   “Retirement Reform Legislation”, the letter makes clear that the

   chart compares the hypothetical payments a retiree would have

   received had neither RIRSA nor the 2015 legislation been passed to

   the actual payments that were paid under the enacted legislation.

   In other words, the letter illustrates that RIRSA resulted in

   dramatically      reduced   payments,     a   proposition     undisputed    by

   Defendants and irrelevant to the question of whether the 2015

   legislation caused an injury.        The letter goes on to say that “the

   special payments received do not make up [the] difference [caused

   by the curtailment of COLAs,]” id., thus acknowledging that the

   2015 legislation provided modest benefits to retirees.

         In sum, were the Court to accept Plaintiffs’ argument that

   Counts I to IV are brought based on the 2015 legislation, those

   counts would fail to allege an injury in fact, and this court would

   lack Article III jurisdiction.

         C.     Rooker-Feldman

         Even if Counts I to IV were based on the 2015 legislation,

   and   even   if   Plaintiffs   had   plausibly     alleged    that   the   2015

   legislation had injured them, this Court would lack jurisdiction

   over those counts under the Rooker-Feldman doctrine. That doctrine

   also bars this Court from exerting jurisdiction over Count V, which

   alleges that a covenant in the class action settlement agreement

   unconstitutionally     prohibited     Plaintiffs    from     petitioning   the

                                        26
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 27 of 31 PageID #: 2617



   government   for    changes   to   the   2015   legislation   prior   to   its

   passage.   See Compl. ¶ 68; Pls.’ Opp’n 46-47.

        The Rooker-Feldman doctrine bars federal district courts from

   entertaining “cases brought by state-court losers complaining of

   injuries   caused    by   state-court judgments      rendered   before     the

   district court proceedings commenced and inviting district court

   review and rejection of those judgments.”            Exxon Mobil Corp. v.

   Saudi Basic Industries Corp., 544 U.S. 280, 283-84 (2005) (citing

   Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and D.C. Ct. of

   Appeals v. Feldman, 460 U.S. 462 (1983)).          Such cases fall beyond

   a district court’s subject-matter jurisdiction because, under 28

   U.S.C. § 1257, the Supreme Court is the only federal court with

   the power to reverse or modify state court judgments. 15               Exxon

   Mobil, 544 U.S. at 292. The doctrine does not apply “unless, inter

   alia, the federal plaintiff seeks redress of an injury caused

   by an allegedly erroneous state court decision; if the plaintiff

   alleges a constitutional violation by an adverse party independent

   of the injury caused by the state court judgment, the doctrine

   does not bar jurisdiction.”          Davison v. Gov’t of Puerto Rico-

   Puerto Rico Firefighters Corps., 471 F.3d 220, 222–23 (1st Cir.

   2006) (citing Exxon Mobil, 544 U.S. at 284).           As with any motion




        15 This rule has certain exceptions, such as federal habeas
   review of state court criminal convictions.


                                        27
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 28 of 31 PageID #: 2618



   to dismiss for lack of subject matter jurisdiction, the Court

   “accept[s]    the   [P]laintiffs’    well-pleaded      facts     as    true   and

   indulg[es] all reasonable inferences” in their favor.                 Id. at 222

   (quoting McCloskey v. Mueller, 446 F.3d 262, 266 (1st Cir. 2006)).

          Here, the Rhode Island Superior Court certified a class of

   plaintiffs,    approved    a   settlement     agreement   that    disposed     of

   constitutional challenges to RIRSA (including Plaintiffs’), and

   overruled    various   objections.        A   condition   precedent      of   the

   settlement agreement was that the General Assembly would enact

   certain     legislation,   the   provisions     of   which   Plaintiffs       now

   protest.     The purportedly unconstitutional sections identified in

   the Complaint were contained verbatim in the settlement agreement.

   See Compl. ¶¶ 21-25; Proposed Act 4, 16-18, 31-32, 43-45, Ex. C to

   Settlement Agreement, ECF No. 10-12, at 81, 93-95, 108-09, 120-

   122.    Were this Court to assess the constitutionality of the 2015

   law vis-à-vis these Plaintiffs, this Court would be reviewing the

   decisions of the Rhode Island Supreme Court and Superior Court,

   precisely that which is forbidden under Rooker-Feldman. 16



           Plaintiffs state that Massachusetts v. Wampanoag Tribe of
          16

   Gay Head, 36 F. Supp. 3d 229 (D. Mass. 2014), “by inference . . .
   endorses federal jurisdiction with respect to a federal statute
   arising from a later enacted statute.”      Pls’ Opp’n 38.    That
   decision addressed whether there was a federal question; neither
   res judicata nor the Rooker-Feldman doctrine were at issue. See
   Wampanoag Tribe of Gay Head, 36 F. Supp. 3d at 232-37. Moreover,
   the cause of action in that case was triggered by a plethora of
   events that had occurred in the three decades since the settlement
   agreement was formed.     Id. at 231-32.     Here, as explained,
                                        28
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 29 of 31 PageID #: 2619



        This prohibition applies even to Count V, which alleges that

   a covenant in the settlement agreement forbade Plaintiffs from

   lobbying the General Assembly while the 2015 legislation was

   pending, thus violating the First Amendment.              See Compl. ¶ 68. 17

   The First Amendment issue was not discussed in the decisions from

   the Rhode Island Supreme Court and Superior Court; seemingly, the

   objection   was   not   raised,   or   at   least   not   emphasized.    See

   Clifford, 184 A.3d 673; RIPERC II, 2015 WL 3648161.             Nonetheless,

   the Rhode Island Superior Court entered judgment, ordering all

   members of the class to comply with the terms of the agreement.

   RIPERC III, 2015 WL 4501873, at *1.         The Rhode Island Supreme Court

   affirmed that judgment.       Clifford, 184 A.3d at 695.          Plaintiffs

   now ask this Court to hold that the covenant unconstitutionally

   restricted their right to petition the government.            See Compl. 18.

   In other words, Plaintiffs “seek[] redress of an injury caused

   by an allegedly erroneous state court decision . . . .”             Davison,

   471 F.3d at 222.




   Plaintiffs have not identified a single intervening event that
   comes anywhere close to establishing a cause of action. Thus, the
   Court cannot identify any inferences helpful to Plaintiffs in the
   holding or reasoning of Wampanoag Tribe of Gay Head.

        17It is not clear to the Court whether the covenant did in
   fact apply to Plaintiffs, who were not parties to the settlement
   agreement. See Settlement Agreement, Ex. A, ECF No. 10-12, at 58-
   71.
                                          29
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 30 of 31 PageID #: 2620



          This is not to say that once the Rhode Island Supreme Court

   has spoken on an issue this Court is forever barred from addressing

   the topic.    For example, were Plaintiffs to allege that an ongoing

   speech restriction in a settlement agreement was unconstitutional

   with regards to specific actions that Plaintiffs wished to take,

   a different result might obtain.           In that hypothetical situation,

   this Court would be faced with factual circumstances that were not

   before the state courts.        Thus, this Court could potentially reach

   the merits of the claim without impermissibly reviewing the state

   court decisions.         Here, conversely, Plaintiffs have brought an

   abstract First Amendment challenge, seeking a broad declaration

   that    the   covenant    was   unconstitutional.      See   Compl.   17-18.

   Entertaining the merits of that claim would inherently involve

   reviewing the state court judgments that approved the settlement

   agreement.     Thus, this Court lacks jurisdiction over Count V. 18



          The Court reaches no conclusions regarding the substantive
          18

   merits of the First Amendment challenge.     To the extent that a
   court-enforced settlement agreement between state actors and
   private individuals restricts the First Amendment rights of class
   members who objected to that settlement, serious constitutional
   concerns are implicated. See Overbey v. Mayor of Baltimore, 930
   F.3d 215, 220, 222 (4th Cir. 2019) (holding that “strong public
   interests rooted in the First Amendment” rendered a non-
   disparagement clause in a settlement agreement from a prior police
   misconduct lawsuit “unenforceable and void”); Democratic Nat.
   Comm. v. Republican Nat. Comm., 673 F.3d 192, 204–05 (3d Cir. 2012)
   (“[C]ourts must ‘indulge every reasonable presumption against
   waiver of fundamental constitutional rights.’” (quoting Johnson v.
   Zerbst, 304 U.S. 458, 464 (1938)); Davies v. Grossmont Union High
   Sch. Dist., 930 F.2d 1390, 1399–1400 (9th Cir. 1991) (holding that
   provision of settlement agreement between school district and
                                         30
Case 1:20-cv-00122-WES-PAS Document 27 Filed 04/15/21 Page 31 of 31 PageID #: 2621



   III. Conclusion

        For   the   reasons   contained     herein,   Defendant’s   Motion   to

   Dismiss, ECF No. 9, is GRANTED, and Plaintiffs’ Complaint, ECF No.

   1, is DISMISSED.


   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: April 15, 2021




   plaintiff barring plaintiff from running for school board was void
   where school district “failed to advance a public interest in
   enforcement of [the] waiver of [plaintiff’s] right to seek and
   hold office sufficient to outweigh the public’s interest in
   maintaining the full and fair right to vote”).
                                       31
